CARR, Presiding Judge.
Monroe Parker, the appellant, was indicted for grand larceny under the first count of the indictment and for receiving stolen property under the second count.
The verdict of the jury was: “We, the jury, find the defendant guilty of Receiving and Concealing Stolen Property of More Than $25.00 In Value, knowing it to be stolen, as charged in the indictment.”
The trial judge adjudged the defendant guilty in accord with the verdict and imposed a sentence of three years in the state penitentiary.
The appeal to this court is on the record proper without a transcription of the testimony.
*114The only question presented for our review is whether or not the verdict was void. The insistence is made by appellant that it is because it does not contain the words “not having the intent to restore it to the owner.”
There is no merit in this position. In fact, the verdict would not have been void if it had not included “knowing it to be stolen.” Glover v. State, 23 Ala.App. 81, 121 So. 2; Moss v. State, Ala., 39 So. 830 (not reported in Alabama Reports).
Appellant relies on Anderson v. State, 130 Ala. 126, 30 So. 375, to support his position. In this case the court is dealing with the necessary averments of the indictment. This is quite different from the matter of instant concern, and has no analogy whatsoever.
The judgment below is ordered affirmed.
Affirmed.